Citation Nr: 0206594	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  02-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for an anxiety disorder 
with panic attacks.

3.  Entitlement to a compensable rating for otitis media.

4.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from September 1, 1965, to 
August 30, 1968.  The matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating actions by the 
Cleveland, Ohio RO.  

The veteran appeals the denial of his claim for compensable 
ratings for otitis media and left ear hearing loss, and the 
denial of service connection for an anxiety disorder with 
panic attacks, and right ear hearing loss.  In a March 2002 
substantive appeal, the veteran requested a hearing at a 
local VA office before a Board member.  The representative's 
report of contact sheet, dated in March 2002, indicates the 
veteran desires a Travel Board hearing.  

Therefore, this matter is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board as 
requested by the veteran in his March 
2002 substantive appeal.  The veteran and 
his representative should be notified of 
the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

